DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/19/2021.  These drawings are acceptable.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a flow-rectifying member having a flat plate portion covering a face of said one or more coils and flow-rectifying ribs inwardly protruding from an inner surface of the flat plate portion, the flow-rectifying ribs extending in a direction parallel to center axes of said one or more coils along at least an entire length of said one or more coils in said direction, and being positioned to face side boundaries of said face of said one or more coils,
wherein the flat plate portion and the flow-rectifying ribs are not in contact with said one or more coils and form a first air cooling channel at a substantially uniform gap on an outside of said one or more coils along said direction parallel to the center axes of said one or more coils, said first air cooling channel passing cooling air therethrough so as to air-cool said one or more coils.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837